[Cite as Landings at Beckett Ridge v. Holmes, 2020-Ohio-6900.]




                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




 THE LANDINGS AT BECKETT RIDGE,                        :         CASE NO. CA2020-04-050

         Appellee,                                     :              OPINION
                                                                      12/28/2020
                                                       :
   - vs -
                                                       :

 ROSALIND HOLMES,                                      :

         Appellant.                                    :




                  CIVIL APPEAL FROM BUTLER COUNTY AREA III COURT
                                 Case No. CVG1901594



David D. Donnett, 1212 Sycamore Street, Suite 33, Cincinnati, Ohio 45202, for appellee

Rosalind Holmes, 2455 Fox Sedge Way, Apt. S, West Chester, Ohio 45069, pro se



        M. POWELL, J.

        {¶ 1} Appellant, Rosalind Holmes, appeals a decision of the Butler County Area III

Court granting a complaint for forcible entry and detainer filed by appellee, The Landings at

Beckett Ridge, LLC ("Landings").

        {¶ 2} Holmes leased an apartment from Landings. She failed to pay the December

2019 rent. On December 7, 2019, Landings served Holmes with the statutory three-day
                                                                     Butler CA2020-04-050

notice to leave the premises. When Holmes failed to vacate the apartment, Landings filed

a complaint for forcible entry and detainer on December 15, 2019. The complaint only

sought restitution of the premises. The matter was scheduled for a hearing on January 8,

2020.

        {¶ 3} On December 26, 2019, Jenn Taylor, Landings' property manager, sent an

email to Holmes, advising her that

              At this time, the December balance and January rent will need
              to be paid in full to cancel the eviction process. The total
              balance is $3,156.82[.] * * *

              Please keep in mind that eviction court is scheduled for January
              8th. If the above balance is not paid before eviction court we
              will be unable to accept rent after that morning and will have to
              continue with the eviction process.

              Let us know if there are any questions you have and an intended
              date to pay rent.

        {¶ 4} On January 7, 2020, Holmes successfully moved to continue the eviction

hearing to January 15, 2020, due to health issues. On January 14, 2020, Holmes tendered

a $3,500 cashier's check for the unpaid rent balance; Landings refused to accept the check.

        {¶ 5} On January 15, 2020, the eviction hearing proceeded before a magistrate.

Holmes' sole defense was that she had tendered her unpaid rent to Landings the day before

and that it was refused. Taylor advised the magistrate that no rent was accepted following

the service of the three-day notice to leave. She further advised the magistrate that she

had sent an email to Holmes "on the 23rd of the month explaining how much was due before

January 8th, the original court date[,] and asked that it be paid before then and * * * after

that date we would not be accepting rent." Taylor confirmed that Landings did not receive

rent payment from Holmes before January 8, 2020. The magistrate found that Holmes was

properly served with the notice to leave the premises, she had failed to timely pay the rent

due, and Landings was entitled to restitution of the premises. The magistrate ordered
                                             -2-
                                                                     Butler CA2020-04-050

Holmes to vacate the apartment by January 24, 2020.

      {¶ 6} Holmes filed objections to the magistrate's decision. Holmes argued for the

first time that Landings' eviction proceedings and refusal to accept the rent payment were

retaliatory in violation of R.C. 5321.02(A). Holmes claimed that Landings was retaliating

against her because she had sent a letter to the U.S. Department of Commerce, Office of

the Inspector General, in November 2019 complaining that Landings "had placed an illegal

surveillance in [her] apartment" and requesting an investigation. Holmes further claimed

she sent the letter after Landings failed to address her complaints about the "illegal

surveillance." Holmes did not seek a stay on the writ of restitution and did not post a bond.

      {¶ 7} A hearing on Holmes' objections was held on February 14, 2020. Holmes

pressed her retaliation claim. Counsel for Landings advised the trial court that Landings

was not served with a copy of Holmes' objections and that it had never heard about Holmes'

complaint to the department of commerce. Counsel argued that Holmes' objections were

moot because the writ of restitution had been executed and Holmes had vacated the

premises.

      {¶ 8} Landings and Holmes both filed posthearing memoranda. Landings reiterated

the arguments raised during the objections hearing.         Holmes argued that Landings

improperly failed to submit the December 26, 2019 email at the eviction hearing, waived the

three-day notice to leave the premises when it sent the email agreeing to accept late

payment of the rent in lieu of proceeding with the eviction, and breached the email/contract

when it refused to accept Holmes' $3,500 check on January 14, 2020.

      {¶ 9} By decision and entry filed on March 4, 2020, the trial court found the case to

be moot as Holmes had vacated the apartment:

             The parties do not dispute that Holmes has already vacated the
             premises pursuant to the magistrate's decision. It is well settled
             law that when a tenant vacates the premises pursuant to an

                                             -3-
                                                                      Butler CA2020-04-050

              eviction action, any further proceedings are moot. * * *
              Accordingly, because Holmes is no longer living on the
              premises, there is no relief that this court can provide her. Her
              objections are hereby OVERRULED, and the Magistrate's
              Decision will stand as an order of the court.

       {¶ 10} Holmes now appeals, pro se, the trial court's judgment, raising four

assignments of error which will be considered out of order.

       {¶ 11} Assignment of Error No. 2:

       {¶ 12} THE TRIAL COURT ERRED BY ISSUING A RULING THAT THE CASE WAS

MOOT.

       {¶ 13} Holmes argues the trial court erred in ruling that the case was moot because

two exceptions to the mootness doctrine apply, namely, the issue is capable of repetition

yet evading review and the case involves a matter of public or great general interest. An

appellate court reviews a trial court's determination that a matter is moot under a de novo

review. Gold Key Realty v. Collins, 2d Dist. Greene No. 2013 CA 57, 2014-Ohio-4705, ¶

22.

       {¶ 14} "A forcible entry and detainer action is intended to serve as an expedited

mechanism by which an aggrieved landlord may recover possession of real property."

Miele v. Ribovich, 90 Ohio St.3d 439, 441, 2000-Ohio-193. A forcible entry and detainer

action decides only the right to immediate possession of property and nothing else. Seventh

Urban, Inc. v. Univ. Circle Property Dev., Inc., 67 Ohio St.2d 19, 25 (1981), fn. 11.

       {¶ 15} Once a landlord has been restored to the property, the forcible entry and

detainer becomes moot because, having been restored to the premises, there is no further

relief that may be granted to the landlord. Showe Mgt. Corp. v. Hazelbaker, 12th Dist.

Fayette No. CA2006-01-004, 2006-Ohio-6356, ¶ 7. Because Holmes has vacated the

apartment and Landings retook possession of the apartment, the forcible entry and detainer

action is now moot. Nonetheless, an appellate court may decide an otherwise moot case
                                             -4-
                                                                                    Butler CA2020-04-050

where the issues are capable of repetition, yet will continue to evade review, or where the

case involves a matter of public or great general interest. Id.; Rithy Properties, Inc. v.

Cheesman, 10th Dist. Franklin No. 15AP-641, 2016-Ohio-1602, ¶ 20.1

        {¶ 16} The "capable of repetition, yet evading review" exception "applies only in

exceptional circumstances in which the following two factors are both present: (1) the

challenged action is too short in its duration to be fully litigated before its cessation or

expiration, and (2) there is a reasonable expectation that the same complaining party will

be subject to the same action again." State ex rel. Calvary v. Upper Arlington, 89 Ohio

St.3d 229, 231, 2000-Ohio-142.

        {¶ 17} While the "procedures set forth in R.C. Chapter 1923 ensure that forcible entry

and detainer actions proceed expeditiously in the trial court, * * * R.C. 1923.14(A) provides

a defendant with the means to suspend the execution of a judgment of restitution" by

obtaining a stay of execution and filing any required bond. Rithy Properties, 2016-Ohio-

1602 at ¶ 23. Hence, "a forcible entry and detainer action is not too short in duration to be

fully litigated through appeal." Id.; Blank v. Allenbaugh, 11th Dist. Ashtabula No. 2018-A-

0022, 2018-Ohio-2582; AKP Properties, L.L.C. v. Rutledge, 5th Dist. Stark No.

2018CA00058, 2018-Ohio-5309.                 Moreover, there is no reasonable expectation that

Holmes will be subject to a forcible entry and detainer action again as she concedes she

"will be unlikely to rent another apartment from [Landings]." Accordingly, we conclude that

the "capable of repetition, yet evading review" exception to the mootness doctrine does not

apply to this case.

        {¶ 18} The "public or great general interest" exception "should be used with caution



1. The proper terminology in the second exception to the mootness doctrine above is "public or great general
interest," not the phrase "great public or general interest" used in Franchise Developers, Inc. v. Cincinnati, 30
Ohio St.3d 28 (1987). In re Appeal of Suspension of Huffer from Circleville High School, 47 Ohio St.3d 12,
14 (1989), fn. 5.
                                                      -5-
                                                                       Butler CA2020-04-050

and only on rare occasions." Rithy Properties at ¶ 24. "Generally, the invocation of this

exception remains the province of the highest court in the state, rather than the intermediate

appellate courts, whose decisions do not have binding effect over the entire state." Id.

       {¶ 19} Holmes asserts that Landings' retaliation against her for reporting the "illegal

and unwarranted surveillance placed in [her] rental unit to allow [Landings], the F.B.I. and

others to harass and spy on [her]" presents issues of public and great general interest. In

our view, however, Holmes' argument is specific to the circumstances of her case and does

not present questions of great public importance to justify overcoming the mootness

doctrine. See Gold Key Realty, 2014-Ohio-4705; Rithy Properties, 2016-Ohio-1602 (finding

that the importance of the issue failed to meet the high threshold necessary to fit within this

exception to the mootness doctrine). Accordingly, we conclude that the "public or great

general interest" exception to the mootness doctrine does not apply to this case.

       {¶ 20} Holmes' second assignment of error is overruled.

       {¶ 21} Assignment of Error No. 1:

       {¶ 22} THE JUDGMENT OF THE TRIAL COURT FAILED TO ACKNOWLEDGE

FRAUDULENT CONCEALMENT COMMITTED BY APPELLEES.

       {¶ 23} Assignment of Error No. 3:

       {¶ 24} THE JUDGMENT OF THE TRIAL COURT FAILS TO ACKNOWLEDGE

LANDLORD BREACH OF CONTRACT AND WAIVER OF SERVICE.

       {¶ 25} Assignment of error No. 4:

       {¶ 26} THE JUDGMENT OF THE TRIAL COURT IS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE.

       {¶ 27} In her first assignment of error, Holmes challenges the trial court's judgment,

arguing that Landings fraudulently failed to disclose the December 26, 2019 "email

agreement" and Holmes' illegal surveillance complaints during the eviction hearing.

                                              -6-
                                                                        Butler CA2020-04-050

       {¶ 28} In her third assignment of error, Holmes challenges the trial court's judgment,

arguing that it failed to acknowledge that (1) the December 26, 2019 email was a contract

which Landings breached by refusing to accept Holmes' $3,500 check, and (2) the email

constitutes a waiver of the three-day notice to leave the premises.

       {¶ 29} In her fourth assignment of error, Holmes argues that the judgment granting

restitution of the premises to Landings is against the manifest weight of the evidence

because (1) Landings failed to provide the December 26, 2019 email and Holmes' illegal

surveillance complaints at the eviction hearing, (2) Holmes' lease agreement included a

very vague and ambiguous buyout provision, and (3) the final account statement Holmes

received from Landings was further evidence of Landings' retaliation given Landings'

breach of contract when it refused payment of the rent on January 14, 2020.

       {¶ 30} As stated above, once a landlord has been restored to the property, the

forcible entry and detainer action becomes moot because, having been restored to the

premises, there is no further relief that can be granted. Hazelbak, 2006-Ohio-6356 at ¶ 7.

The only method by which a defendant appealing a judgment of forcible entry and detainer

may prevent the cause from becoming moot is stated in R.C. 1923.14. Front St. Bldg. Co.,

L.L.C. v. Davis, 2d Dist. Montgomery No. 27042, 2016-Ohio-7412, ¶ 18. "The statute

provides a means by which the defendant may maintain, or even recover, possession of

the disputed premises during the course of his appeal by filing a timely notice of appeal,

seeking a stay of execution, and posting a supersedeas bond." Id.; Colonial American Dev.

Co. v. Griffith, 48 Ohio St.3d 72 (1990). If the defendant fails to avail himself of this remedy,

all issues relating to the action are rendered moot by his eviction from the premises. Cherry

v. Morgan, 2d Dist. Clark Nos. 2012 CA 11 and 2012 CA 21, 2012-Ohio-3594, ¶ 5.

       {¶ 31} Holmes failed to seek a stay of execution in the trial court and post a

supersedeas bond following the filing of her appeal, and none of the exceptions to mootness

                                               -7-
                                                                       Butler CA2020-04-050

apply herein. Accordingly, the instant appeal is moot. Since Holmes' appeal is moot, we

do not reach the merits of her first, third, and fourth assignments of error.

       {¶ 32} We recognize that Holmes was acting pro se in the trial court and is acting

pro se in this appeal. However, litigants who proceed pro se are held to the same standard

as those who are represented by counsel. Chambers v. Setzer, 12th Dist. Clermont No.

CA2015-10-078, 2016-Ohio-3219, ¶ 10. "Pro se litigants are not to be accorded greater

rights and must accept the results of their own mistakes and errors, including those related

to correct legal procedure." Cox v. Zimmerman, 12th Dist. Clermont No. CA2011-03-022,

2012-Ohio-226, ¶ 21.

       {¶ 33} Appeal dismissed.


       HENDRICKSON, P.J. and S. POWELL, J., concur.




                                              -8-